DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US PGPub 2016/0363132 to Havel (Havel hereinafter).
Regarding claim 1, Havel teaches a fan device (see annotated Fig. 2 below) for sending out air comprising: a fan unit (FU) having multiple blade members; a shroud unit (SU), which is made of a plate-shaped member to cover the fan unit, and which is located at a position at which a circular opening overlaps with the fan unit so that the air passes through the circular opening; an electric motor (3) for rotating the fan unit; multiple stay members for supporting the electric motor, each of the stay members extending in a direction from an outer periphery of the circular opening to the electric motor surface of the electric motor, the electric connectors being interposed between two stay members (1, 2), wherein each of the blade members is inclined with respect to a radial direction of the fan unit in a predetermined circumferential direction, when viewed in a direction along a rotational center axis of the fan unit, wherein the radial direction corresponds to a direction perpendicular to the rotational center axis, wherein the stay members include a first stay member (1) and a second stay member, the first stay member being inclined with respect to the radial direction in the Serial No. 17/089,125Page 2 of 13predetermined circumferential direction, the second stay member being inclined with respect to the radial direction in a direction opposite to the predetermined circumferential direction or extending in the radial direction, wherein the first stay member is located at a position overlapping a small flow- amount area (e.g. a small arc segment including 1), which is one of air-flow areas of the circular opening, and at which a flow amount of the air passing through the small flow-amount area is smaller than that of the air passing through the other air-flow areas (e.g. the supplementary arc segment to the small arc segment) of the circular opening.
Regarding claim 2, Havel teaches that the small flow-amount area is located at a position in a direction from an opening center of the circular opening to one outer peripheries of the shroud unit and a distance to a point (i.e. on a radial line from the center of the opening to where it intersects the shroud outline) is smallest (i.e. on a radial line including the outer end of stay 1).
Regarding claim 3, Havel teaches multiple second stay members, all of which are inclined towards the clockwise direction.
Regarding claim 4, Havel teaches that the second stay members are inclined opposite to the first.
Regarding claim 5, Havel teaches that an opening center of the circular opening and an appropriately chosen shroud center of the shroud unit coincide with each other.  The examiner notes that a shroud center is not a term of art that is defined relative to the claimed structure.
Regarding claim 6, Havel teaches an opening center of the circular opening which is offset from an appropriately chosen shroud center, and an airflow area which is off center in the horizontal is formed as the small flow-amount area.
Regarding claim 7, Havel teaches that the shroud unit is located partially both upstream and downstream of the fan (see Fig. 1).  
Regarding claim 8, Havel teaches that a rectangular shape of the shroud and circular opening generates the small flow-amount area depending on different distances between an opening center of the circular opening and an outer periphery of the shroud unit.  This appears to arise naturally from the combination of the rectangular outline of the shroud and the circular outline of the opening.

Response to Arguments
Applicant’s arguments, see page 6, filed 18 February 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Havel as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 May 2022